                 Case 2:21-mj-00428-MLP Document 7 Filed 07/23/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 Case No. 21-428 MLP

10          v.                                             DETENTION ORDER

11   JOSEPH ANGEL GIRON,

12                              Defendant.

13

14   Offenses charged:

15          Count 1:        Supervised Release Violations

16   Date of Detention Hearing: July 23, 2021

17          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

18   based upon the reasons for detention hereafter set forth, finds:

19           FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

20          1.      Mr. Giron poses a risk of nonappearance due to his history of failing to appear

21                  and absconding from supervision, substance abuse, mental health history, and

22                  noncompliance on supervision. Mr. Giron was also not interviewed and therefore

23                  his updated background and ties to this District and the District of Oregon are

                    unknown. Mr. Giron poses a risk of danger due to a history of violence and a


     DETENTION ORDER - 1
                Case 2:21-mj-00428-MLP Document 7 Filed 07/23/21 Page 2 of 2




 1                 pattern of similar criminal activity.

 2         2.      Mr. Giron stipulated to detention.

 3         3.      Based on these findings, and for the reasons stated on the record, there are no

 4                 conditions or combination of conditions other than detention that will reasonably

 5                 assure the appearance of Mr. Giron as required or ensure the safety of the

 6                 community, pending his initial appearance in the District of Oregon.

 7         IT IS THEREFORE ORDERED:

 8         (1)     Mr. Giron shall be detained pending initial appearance in the District of Oregon

 9                 and committed to the custody of the Attorney General for confinement in a

10                 correction facility separate, to the extent practicable, from persons awaiting or

11                 serving sentences or being held in custody pending appeal;

12         (2)     Mr. Giron shall be afforded reasonable opportunity for private consultation with

13                 counsel;

14         (3)     On order of a court of the United States or on request of an attorney for the

15                 government, the person in charge of the corrections facility in which Mr. Giron is

16                 confined shall deliver the Mr. Giron to a United States Marshal for the purpose of

17                 an appearance in connection with a court proceeding; and

18         (4)     The Clerk shall direct copies of this Order to counsel for the United States, to

19                 counsel for Mr. Giron, to the United States Marshal, and to the United States

20                 Pretrial Services Officer.

21         Dated this 23rd day of July, 2021.


                                                           A
22

23                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge



     DETENTION ORDER - 2
